DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 3, 4, 10-12, 14-28, and 30-37 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/04/2021 are acknowledged.  Claims under consideration in the instant office action are claims 1, 3, 4, 10-12, 14-28, and 30-37.
 Applicants' arguments, filed 10/04/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 10-12, 14-28, and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Velada (EP 2,695,605) in view of Kohnert (US 5,747,030) and Gomi (US 4,649,044).
Rejection
Velada is drawn towards stable liquid compositions comprising tranexamic acid and a pH buffering agent (see abstract).  Regarding claims 1, 14, and 15, Velada teaches tranexamic acid present in an amount of 5%, which is 50 mg/ml (50 mg/ml = 5% x 10), and water up to 100% for oral compositions (paragraph 0024).  Velada teaches a flavoring agent such as menthol in an amount of 0.01 to 0.20% (paragraph 0018).  Regarding the limitation “wherein the flavoring agent does not include carvone or an aldehyde moiety”, as amended on 11/11/2020, Velada teaches the incorporation of menthol and the compositions rendered obvious by the prior art does not require carvone or an aldehyde moiety.  Velada teaches such compositions comprising preservatives including a mixture of methylparaben and propylparaben in an amount of 0.01 to 1.0 wt% individually (paragraph 0019), which results in a ratio of 100:1 to 1:100.  Velada teaches sucralose as a sweetening agent (paragraph 0015).  Velada teaches propylene glycol as a humectant present at an amount of 10 to 40 wt% (paragraph 0020).
Velada does not teach a composition further comprising Tween 20, phosphoric acid, and sodium carboxymethyl cellulose in the recited amounts.
Kohnert is drawn towards compositions comprising tranexamic acid (claim 1).  Kohnert teaches such compositions comprising a non-ionic surfactant such as Tween 20 in an amount of 0.005 to 0.1% (col. 4, lines 5-8).  Kohnert teaches such compositions comprising phosphoric acid as a pH adjuster (col. 3, lines 37-50). 

It would have been obvious to one of ordinary skill in the art to formulate a composition further comprising Tween 20, phosphoric acid, and sodium carboxymethyl cellulose in the recited amounts, as suggested by Kohnert and Gomi, and produce the instant invention.
One of ordinary skill in the art would have been motivated to incorporate phosphoric acid in order to produce a composition within a suitable pH range as taught by Kohnert, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
One of ordinary skill in the art would have been motivated to incorporate Tween 20 and sodium carboxymethyl cellulose since Tween 20 and sodium carboxymethyl cellulose are conventionally used surfactants and humectants which can be formulated with tranexamic acid as taught by Kohnert and Gomi, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
Regarding the limitation wherein the aqueous composition contains greater than 50% water, wherein the weight ratio of propylparaben to methylparaben is about 1 :2 to about 1 :20, wherein the weight ratio of propylparaben to methylparaben is about 1:9, wherein the composition comprises from about 30 mg/mL to about 70 mg/mL tranexamic acid, wherein the composition comprises from about 45 mg/ml to about 55 mg/mL tranexamic acid, wherein the surfactant is Tween 20 in an amount from about 0.1 % wt/vol to 2 % wt/vol, wherein the viscosity enhancer is propylene glycol in an amount of from about 3 wt% to about 6 wt%, wherein sodium carboxymethyl cellulose is present in an amount from about 0.01 wt% to about 0.5 wt%, Velada teaches tranexamic acid present in an amount of 5%, which is 50 mg/ml (50 mg/ml = 5% x 10),  and water up to 100% for oral compositions (paragraph 0024).  Velada teaches such compositions comprising preservatives including a mixture of methylparaben and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Regarding the limitation wherein propylene glycol is present in an amount of from about 3 wt% to about 6 wt%, Velada teaches propylene glycol as a humectant present at an amount of 10 to 40 wt% (paragraph 0020).  Velada does not specifically teach the exact amounts claimed in instant claim 24. However, it would be within the skill of an ordinary artisan to be able to modify the concentration in order to obtain the desired moisture level of the composition. It is noted that "[W]here the general 
Regarding the limitation wherein the tranexamic acid is present in an amount sufficient to reduce the need for antifibrinolytic therapy in a patient undergoing a dental procedure, wherein the tranexamic acid is present in an amount sufficient to reduce the need for factor replacement therapy in a patient undergoing a dental procedure, wherein the composition retains at least about 90% of the tranexamic acid after storage for 6 months at about 25° C and about 40% relative humidity, wherein the composition retains at least about 90% of the tranexamic acid after storage for 6 months at about 40° C and about 25% relative humidity, wherein the composition exhibits minimal discoloration as determined by ΔE* < 5 after storage for 6 months at about 25° C and about 40% relative humidity, wherein the composition exhibits average palatability score at least 2 points higher than a control composition consisting of tranexamic acid and water, wherein the composition exhibits average palatability score at least 3 points higher than a control composition consisting of tranexamic acid and water, and wherein the composition exhibits lower average bitterness than a control solution consisting of tranexamic acid in water and scores at least 1.0 average points higher, or at least 1.5 average points higher on a 5 point bitterness scale wherein 1 is most bitter and 5 is least bitter, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 12).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the stability profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.
Applicant argues that a person of ordinary skill in the art would not rely on the disclosure of Gomi or be motivated based on that disclosure to add carboxymethyl cellulose to a tranexamic acid oral solution having the claimed water content.  The Examiner respectfully disagrees since Gomi does not define pasty compositions to preclude the claimed water content, and one of ordinary skill in the art would have been motivated to incorporate sodium carboxymethyl cellulose since sodium carboxymethyl cellulose is a conventionally used humectant, which can be formulated with tranexamic acid as taught by Gomi.
Applicant also argues that there is no motivation to combine Velada and Kohnert to obtain the claimed invention.  The tranexamic acid is being used in Kohnert solely because it is useful as a solubilizer in preparing lyophilized compositions of plasminogen activators.  One of ordinary skill be in the art would not add phosphoric acid to the solutions of Velada, because Velada teaches that such solutions are not sufficiently stable. In fact, Velada teaches away from using phosphoric acid.  The Examiner respectfully disagrees since Kohnert is merely relied on for the teaching that tranexamic acid can be formulated with Tween 20 and phosphoric acid and not for a specific intended purpose.  Although Velada teaches that glycine and tris as superior buffer agents over dipotassium hydrogen phosphate, Velada does not compare such buffers to phosphoric acid.
Applicant also argues that one of ordinary skill in the art would not think that the use of the excipients disclosed in Kohnert would result in a stable, ready-to-use solution.  The Examiner respectfully disagrees since the claimed invention is drawn towards a composition comprising tranexamic acid and not required to address an intended purpose of stability. 

(claims 18-21) and palatability ( claims 26-28). As Ms. Erstad explains, and as the specification shows, the specific combination is indeed critical to these properties.  The invention unexpectedly solves the problem of stability without using a tris or glycine buffer, as taught by Velada, or by resorting to lyophilization, as taught by Kohnert.  The Examiner respectfully disagrees since although Applicant has demonstrated unexpected improvement in stability of Formulations I and J, such results are not commensurate in scope with the claims as broadly recited, such as the specific combination of excipients and concentrations.
	
Conclusion
Claims 1, 3, 4, 10-12, 14-28, and 30-37 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628           

/SAVITHA M RAO/Primary Examiner, Art Unit 1629